Title: To John Adams from Henry Knox, 16 May 1776
From: Knox, Henry
To: Adams, John


     
      Sir
      New York May 16th 1776
     
     I did myself the honor to address you sometime ago and soon after it I sat out upon a Journey to New York Ticonderoga &c: whilst I was upon my Journey your kind Letter came to Cambridge but by some mischance it was not till lately I had the pleasure to receive it. I blush at what you must have thought of my negligence. I am much oblig’d to you for the favorable opinion you are pleas’d to conceive of me and wish my conduct may be such as may cherish it. The information you wish to receive I shall endevor to communicate according to my poor abilities.
     The officers of the army are very difficient in Books upon the military art which does not arise from their disinclination to read but the impossibility of procuring the Books in America; something has been done to remedy this at Philadelphia and I hope they will not stop short. There are a variety of Books translated into English which would be of great Service but none more so than the great Marechal Saxe “who stalks a God in war.” Tis he who has done more towards reducing war to fix’d principles than perhaps any other man of the age. Indeed his Reflections on the propagation of the human Species are odd and whimsical, as they without hesitation put to death all the fine feelings of the human heart.
     Mullers Artillery and Hollidays principles of Gunnery Monsr. Clariac Clairac Mullers and Pleydells field fortification are Books so necessary for a people struggling for Liberty and Empire, that they well merit the attention of even your respectable assembly of patriots. They are too expensive for a private undertaking. There are other Books some translated and others in French which tho’ they are more Scientific will be in some future period essentially necessary. Vauban Coehorn, Blondell, Count Pagan, and Belidor treating on fortification and military mathematics in all their Branches. Mr. Muller an Englishman has compil’d principally from the above, two Books, which if printed would be of vast service, his Elements of Fortification and his Practical Fortification. The Cause in which we are engag’d is of such infinite moment to America that no cost or pains can be too great to make the Conclusion happy.
     Such opportunities as the present do not often turn up in the course of human events. The future happiness or misery of a great proportion of the human race is at Stake—and if we make a wrong choice ourselves and our posterity must be wretched. Wrong choice! There can be but one Choice consistent with the Character of a people possessing the least degree of reason. And that is to Seperate—to seperate from that people who from a total dissolution of virtue among them must be our enemies—An Event which I devoutly pray may soon take place; and let it be as soon as it may. I hope we shall like the romans when Hannibal was thundring at the Gates of Rome carry the War into the enemies Country. I know many people would laugh at the proposition but whoever Considers of the total blindness of the present ministry; and the unprepar’d situation In which they will be if the intended armament comes here—their veterans in America—their regular militia Coxcombs—their peasantry unarm’d. In this Situation of affairs, admiral Hopkins with three or four frigates might I think plunder and burn Liverpool a place where they seldom or ever have Ships of war—a retalion for Charlestown Falmouth and Norfolk. A successful expedition of this Kind would give strength and energy to any ambassadors of America which might be at foreign Courts—perhaps this might be chimerical. I know Monsieur Thurót with 2 or 3 frigates landed At Carorickfergus in Ireland in War time, when the whole British fleet almost was cruizing for him and the whole coast alarm’d and it was a mere accident he was met by Cap. Eliot. If so when prepar’d something might be done now by an enemy they affect to despise and they unprepar’d.
     We are going on rapidly in fortifying this place and in a few days I think we shall be able to give any troops a proper reception. I wish Boston was as well fortified not that it appears probable the enemy will attempt it again—but it would give a greater confidence knowing it to be secure. I am afraid sir you will repent the Invitation you gave me to correspond with you and under the influence of that fear I shall wait for one short line to dispel it. In the Interim I am Dear Sir with the greatest Respect and affection Your very Hble. Servant,
     
      Knox
     
     
      Be pleas’d Sir to present my most respectful Compliments to your worthy and patriotic Colleagues.
     
    